    Case 0:21-cr-60067-AHS Document 10 Entered on FLSD Docket 03/05/2021 Page 1 of 1


                                                       CO URT M INUTES

            U.S.MAG ISTRATE JUDGE LURANA S.SNOW -FO RT LAUDERDA LE,FLO RIDA

DEFT: PAULNICHOLASMILLER (J)#CellBlock                                CASENO: 21-60067-CR-SINGHAL
AUSA: KiranBhat-zoom                                                  ATTY: ATTY:S0AX PW&X/.8056CX CW /X102 .
                                                                                                     (lfapplicable-appealscolloquy)L   l
AGENT: Agent                                                          VlOL:                             tx & z'C
PROCEEDING: REPORT RE                                                 RECOM M ENDED BOND:
            COUNSEL/ARRAIGNM ENT/PTD
            HEEARIN G
BONDHEARINGHELD-yes l/J                                      COUNSELAPPOINTED:
BOND SET @:                                                           Tobecosignedby:
                                                                                        Rule77.1advised

Q       Donotviolateany law.

Q       Appearin courtasdirected.                                                       -        N       q

Q       Surrenderand /ordo notobtain passports/travel
        documents.
Q       Rptto PTSasdirected/or           x'sa week/month by
        phone;            x'saweek/month in person.
Q       Random urinetesting by PretrialServices.
        Treatmentasdeemed necessary.
                                                                                                     k
Q       M aintain orseek full-timeemployment.

Q       Nocontactwith victims/witnesses.
                                                                                                         2                     .
Q       Notirearms.

Q       Curfew.
              .                                                   .

Q       Travelextendcd to:                                        ,


Q       Halfway House                                             .


NEXT COUR                               DATE:                         TIME:                 JUDGE:                   PLACE:

Ix IRvRscouxsEu: h                                     - J                                  c?
PTD/B       D HEARING:                                 '-.                              .
 PRELI AM AIGN.          REM OVM :                 '   - -
                                                                      ' --
                                                                                        IQY
CHECK IF                     ForthereasonsstatedbycounselfortheDefendantandtindingthattheendsofjusticeservedbygrantingtheore
APPLICABLE               : tenusmotion forcontinuancetohirecounseloutweigh thebestinterestsofthepublic& theDefendantin aSpeedy
                           Trial,theCourtfindsthattheperiodoftime from today,through and including              .shallbedeeme
                             excludableinaccordancewiththeprovisionsoftheSpeedyTrialAct 18USC 3161etseq..                       f'
DATE: 3-5-21             TIME:10:00am              DAR/ZOOM : /0 t
                                                              .  ,àhyq
                                                                     =(                              PAGE:
